Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 36-42, elected claims, are pending and are presented for examination.  Claims 43-46 have been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 5536988 A, IDS).  
As for claim 36, Zhang discloses an actuator device being planar in form and capable of actuating an optoelectronic device along directions other than along a plane of said actuator device, said actuator device comprising:
a moveable center stage (16, 24, 50 in Figs. 1-3), 
intermediate stages (100, see Note 1 below) laterally surrounding said center stage and actuation beams (114-117, 120-123 in Fig. 1) connecting said center stage to at least one of said intermediate stages, 
said actuation beams being deformable (spring type) and adapted to actuate said center stage, 
said center stage adapted to be attached to said optoelectronic device or a further actuator disposed thereover (“integrated electromechanical sensors and actuators, micromachined optical and electronic devices”, see Abstract, SUMMARY OF THE INVENTION, etc., ), 
wherein said center stage comprises a plurality of separately moveable center stage portions (portions 16 and 24 are separately moveable relative to 50, and portion 50 is separately moveable relative to intermediate stages 100, see Note 2 below) and said actuation beams (114-117, 120-123 in Fig. 1) directly connect at least one of said center stage portions (frame sides 60, 62 of stage 50) to at least one of said intermediate stages (100, see Fig. 1).  
Note 1. “intermediate stages” is interpreted with rectangular stage 100, with each of four sides (X-axis, y-axis) considered as an intermediate stage at each different orientation.   I.e., the structure 100 is an integrated intermediate stage comprising four intermediate stages.  The intermediate stages laterally surrounding said center stage, as claimed.  Claim does not define further.  
Note 2:  Applicant argues on 7/5/2022 that “said actuation beams directly connect at least one of said center stage portions to at least one of said intermediate stages”.  The base of argument is described below. 

    PNG
    media_image1.png
    170
    655
    media_image1.png
    Greyscale

The argument is not persuasive.  Whether prior art calls names for structure elements same as the applicant is not a matter to consider.  The patent rule requires it is to consider whether claimed feature being discloses either by anticipation manner or obviousness matter when reasonably broadest interpretation applied.  Each of applicant can be an own lexicographer.  

As for claim 37, Zhang discloses the actuator device as in claim 36, further comprising further actuator beams (140-142, 144-146, 154-157, 160-163, Fig. 1) coupling said intermediate stages (100) to a platform (14 on 12) surrounding said intermediate stages, wherein said intermediate stages comprise a plurality of concentric intermediate stages (by the four section stages). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tanimura et al (US 20080198249 A1, IDS).  
As for claim 38, Zhang teaches the actuator device as in claim 36, wherein said directions include a direction orthogonal to said plane (e.g., C.6, L.61 - C.7, L10: refer claim 41 below), but failed to teach wherein said actuation beams are formed of piezoelectric material.  Tanimura discloses the actuator device wherein actuation beams are formed of piezoelectric material [0098-0100] and directions include a direction orthogonal to said plane (z-axis, see Fig. 5B). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for miniaturization [0099].  
 As for claim 39, Zhang in view of Tanimura discloses the actuator device as in claim 38, wherein Tanimura discloses said actuation beams are formed of a composite material (e.g., SMA) including a plurality of material layers used in combination to produce a piezoelectric effect [0098-0100].  
As for claim 40, Zhang in view of Tanimura discloses the actuator device as in claim 38, wherein said actuation beams further conductively couple (C.3, L.20-23) said center stage to one or more of said intermediate stages and further comprising flexure beams (140-142, 144-146, 154-157, 160-163) coupling an outer frame (14 of 12) to at least one of said intermediate stages, said flexure beams serving as at least one of a motion control member and a conductive coupling member (C.3, L.20-23; C.6, L.43-60). 
As for claim 42, Zhang teaches the actuator device as in claim 36, wherein each of said center stage portions is coupled (via beams) to a platform (14 on 12) of said in-plane MEMS actuator, said optoelectronic device disposed on said platform, but failed to teach wherein said actuation beams are formed of piezoelectric material.  Tanimura discloses the actuator device wherein actuation beams are formed of piezoelectric material [0098-0100] and directions include a direction orthogonal to said plane (z-axis, see Fig. 5B). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings for miniaturization [0099].  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.  
As for claim 41, Zhang discloses the actuator device as in claim 36, wherein said actuation beams being deformable.  Zhang further discloses (e.g., C6, L.61 - C.7, L10) all of the suspension beams connecting the frame 100 to the surrounding substrate can flex vertically to allow rotational motion of the outer frame 100 with respect to the substrate and around the z axis, which is perpendicular to the xy plane.  As a result, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure wherein said actuation beams being adapted to provide out of plane movement to said center stage portions, for pitch and roll motion of the central stage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834